      Case 1:20-cv-08121-KPF Document 29 Filed 10/09/20 Page 1 of 1
                                                                          Seaport West
                                                                          155 Seaport Boulevard
                                                                          Boston, MA 02210-2600

                                                                          617.832.1000 main
                                                                          617.832.7000 fax




                                                                          Andrew B. Loewenstein
                                                                          617-832-3015 direct
                                                                          ALoewens@foleyhoag.com



October 9, 2020



Via ECF

Hon. Katherine Polk Failla
United States District Judge
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, NY 10007


        Re:         Open Society Justice Initiative, et al. v. Trump, et al.
                    Case No. 1:20-cv-8121-KPF – Request for Oral Argument

Dear Judge Polk Failla:

      We represent Plaintiffs in the above-referenced action. We write in compliance with
Your Honor’s Individual Rules of Practice 4(E) to request that the Court schedule oral
argument on Plaintiffs’ Motion for Preliminary Injunction.
        Plaintiffs’ Motion seeks to protect their rights under the First and Fifth Amendments
to the U.S. Constitution and to prevent the government from acting ultra vires under the
governing statute. Plaintiffs respectfully suggest that oral argument would assist the Court
in making its decision by elucidating the key points of difference between the parties on
these issues.


                                                Respectfully submitted,

                                                /s/ Andrew B. Loewenstein
                                                Andrew B. Loewenstein (pro hac vice)



cc: All Defendants (via ECF)




 ATTORNEYS AT LAW                                  BOSTON | NEW YORK | PARIS | WASHINGTON | FOLEYHOAG.COM
